Case 8:20-cv-01820-JLS-ADS Document 31 Filed 12/01/20 Page 1 of 2 Page ID #:278



 1

 2

 3

 4
                                                        JS-6
 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8

 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   MARIO BRUENDEL,                       Case No. 8:20-cv-01820-JLS-ADS
12                   Plaintiff
                v.
13
     JERICH USA, INC., and DOES 1         ORDER TO DISMISS ACTION
14   through 50, inclusive,               WITH PREJUDICE
15                   Defendants
16                   --
17
     JERICH USA, INC.,
18
                     Counterclaimant,
19
                v.
20

21   XPORT FORWARDING, LLC, a
     Delaware corporation, and MARIO
22   BRUENDEL, an individual,
23                   Counterdefendants.
24

25

26
27

28
                                 ORDER TO DISMISS ACTION
Case 8:20-cv-01820-JLS-ADS Document 31 Filed 12/01/20 Page 2 of 2 Page ID #:279


1          The Court having considered the parties’ Joint Stipulation to Dismiss with
2    Prejudice, and good cause appearing,
3          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
4          1.   The Complaint of Mario Bruendel against Jerich USA, Inc. is hereby
5    dismissed with prejudice:
6          2.   The Counterclaim of Jerich USA, Inc. against Mario Bruendel and
7    XPORT Forwarding, LLC is hereby dismissed with prejudice.
8
9     Dated: December 1, 2020
                                              JOSEPHINE L. STATON
10
                                            UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        -1-
                         [PROPOSED] ORDER TO DISMISS ACTION
